JUSTICE GRAY,
concurring in part and dissenting in part.
¶25 I concur in the Court’s opinion on issue one, but respectfully dissent from that opinion on issue two.
¶26 My problem with issue two does not relate to the Court’s legal analysis of the issue presented by the Department. The problem, however, is that the Department did not file a notice of cross-appeal pursuant to Rule 5(a)(3), M.R.App.R, in order to raise the question of the District Court’s authority to order the Department to return the children to their father. Therefore, that issue is not properly before us, we have no jurisdiction to entertain it and I dissent from the Court’s decision to do so.